Citation Nr: 0017707	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  95-32 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
other than dorsolumbar scoliosis, claimed as low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
November 1993.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an October 1994 rating decision 
rendered by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In April 1997, 
the Board denied the veteran's claims for entitlement to 
service connection for dorsolumbar scoliosis and low back 
pain. 

Subsequent to the April 1997 Board action, the veteran filed 
an appeal with the United States Court of Veterans Appeals 
(Court), now known as the United States Court of Appeals for 
Veterans Claims.  In a March 1998 Order, the Court vacated 
the part of the Board decision that denied service connection 
for low back pain and remanded that matter to the Board, 
pursuant to a March 1998 Joint Motion for Partial Remand and 
for Stay of Further Proceedings (Joint Motion for Remand).  
The Court also dismissed the issue of entitlement to service 
connection for dorsolumbar scoliosis, as the veteran withdrew 
that issue from appellate consideration. 

Pursuant to the March 1998 Order, the Board remanded the 
remaining issue on appeal to the RO for further development 
in July 1998.  In January 2000, the Board again remanded the 
case to the RO for additional development.  Said development 
having been completed, the case is returned to the Board for 
further appellate review.


FINDING OF FACT

A low back disability, other than dorsolumbar scoliosis, is 
not currently shown.


CONCLUSION OF LAW

A claim for service connection for a back disability, other 
than dorsolumbar scoliosis, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§  3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an inservice injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the present case, the veteran contends that he has a low 
back disability, other than dorsolumbar scoliosis, that he 
attributes to his active service in the Marine Corps.  After 
a review of the evidence, the Board finds that his 
contentions are not supported by the evidence.  Accordingly, 
his claim fails.

The report of the veteran's enlistment examination in October 
1990 shows no subjective complaints related to the back or 
abnormalities of the spine.  In March 1992, he complained of 
low back pain for three months and reported no specific 
history of back trauma.  His subjective complaints included 
lumbosacral and lower cervical pain upon prolonged sitting or 
standing, rated six on a one-to-ten scale.  An examination of 
his back revealed erythema and scoliosis to his left.  An x- 
ray showed he had 10 to 20 degrees scoliosis to the left.  
The examiner's assessment was low back pain associated with 
scoliosis.

An orthopedic consultation performed in March 1992 showed 
abnormal curvature of the veteran's back with tenderness 
along his spine.  The pelvic tilt was greater on the right 
than the left. Straight leg lift was negative.  The 
examiner's assessment was back pain with 20 degrees 
scoliosis.

A follow-up examination in April 1992 showed no tenderness or 
spasms in the veteran's back.  His subjective complaints 
included intermittent low back pain, worse with prolonged 
sitting or standing.  He was able to forward flex to reach 
his toes, and range of motion was extension to 20 degrees, 
lateral flexion to 30 degrees bilaterally, and straight leg 
raises to 90 degrees bilaterally.  The examiner noticed an 
obvious leg length discrepancy, with the right leg longer 
than the left leg, and marked pelvic tilt.  An x-ray 
confirmed his right leg was 1/2 centimeter longer than his 
left leg.  The plan included a shoe lift for his left leg.  
However, during follow-up visits in May and June 1992, he 
indicated he was still in considerable pain despite the shoe 
lift.  The examiner noted the pain seemed to be myofascial 
and referred him back to school.

After completing physical therapy, the veteran had a follow- 
up visit in July 1992.  The examiner concluded he was not fit 
for military duty, and an Orthopedics Outpatient Medical 
Board report was prepared.  The Medical Board report noted 
his lumbar scoliosis and leg length discrepancy.  He had full 
range of motion but complained of pain, and the paravertebral 
musculature was tender along the entire lumbar spine.  
According to the report of the Medical Board, the diagnoses 
were (1) chronic low back pain which did not exist prior to 
service; (2) lumbar scoliosis which existed prior to service 
and was not aggravated by service; and (3) leg length 
discrepancy which existed prior to service and was not 
aggravated by service.  In September 1992, the Physical 
Evaluation Board determined that the veteran's low back pain 
and his lumbar scoliosis were "unfitting conditions."

The veteran was also afforded several VA examinations in 
connection with his claim for compensation benefits.  A VA 
examination in January 1993, performed while the veteran was 
still on active duty awaiting action by the Physical 
Evaluation Board, revealed that his dorsolumbar spine had a 
mild scoliotic deformity to the left with compensatory pelvic 
tilt upwards on the right side.  The diagnosis was 
dorsolumbar scoliosis resulting in a medical discharge as 
being incompatible with physical qualifications for long term 
service.

Similarly, a VA examination in February 1994 revealed the 
veteran's right leg was longer than his left leg.  Range of 
motion of the lumbar spine was normal with flexion to 90 
degrees, extension to 30 degrees, and lateral rotation to 30 
degrees.  His subjective complaints included pain in his back 
on a daily basis with prolonged standing.  However, the 
examiner, who also examined the veteran in January 1993, 
noted there was no evidence of muscular spasm or discomfort 
as the veteran performed the maneuvers.  The examiner 
confirmed his prior diagnosis of "[d]orsolumbar scoliosis 
resulting in a medical discharge, as being incompatible with 
the rigorous physical standards of the Marine Service." 

An April 1999 VA examination report, completed by Dr. Paul 
Montalbano, indicates that the veteran had a left scoliotic 
deformity.  Motor strength was graded at 5/5 with no evidence 
of a positive straight leg raise.  Normal tone was noted.  
Sensory examination was intact to light touch as well as 
pinprick.  His deep tendon reflexes were normoactive and 
symmetrical as were his bilateral flexor plantar responses.  
He displayed a normal gait with no antalgic component.  Range 
of motion was measured at 95 degrees of flexion, 35 degrees 
of extension, 40 degrees of lateral flexion, and 35 degrees 
of rotation.  The examination report indicates that a lumbar-
sacral spine series showed a left scoliotic curve with 
sclerosis of the facet joints at L5, S1, bilaterally.  The 
veteran had no evidence of a pars articularis defect.  
Similarly, the examination report indicates that there was no 
evidence of any fracture, subluxation, or spondylolisthesis.  
The examiner noted that there was no evidence of weakness, 
incoordination, or excess fatigability.  Examination showed 
evidence of pain on motion that the examiner opined was 
"most likely" due to degenerative joint disease secondary 
to his scoliotic deformity.  The examiner indicated that "no 
other back disability  [was] found."  

The report of a July 1999 MRI indicates an impression of 
"mild spondylosis with no evidence of canal stenosis or 
neural foraminal narrowing."  Additionally, scoliotic 
deformity was noted.  

An August 1999 addendum to the April 1999 examination 
indicates that Dr. Montalbano reviewed the July 1999 MRI.  
The addendum reports that "mild spondylosis [was] noted and 
--- canal stenosis, and neural foraminal narrowing." 

Pursuant to the January 2000 Board Remand, the veteran's 
claims folder was returned to the Dr. Montalban for 
clarification of his August 1999 statement indicating the 
possible existence of "--- canal stenosis and neural 
foraminal narrowing."  He was also asked to provide an 
opinion as to whether the veteran had a current back 
disability, other than dorsolumbar scoliosis, that was 
etiologically related to his active service. 

Apparently, there was a typographical error in the August 
1999 addendum as Dr. Montalbano, in a February 2000 VA 
examination report, indicates that he agrees with the July 
1999 radiographic report that indicates an impression of mild 
spondylolysis without evidence of canal stenosis of neural 
foraminal narrowing.  Dr. Montalbano stated that the 
veteran's "low back pain is not a manifestation of a 
separate disability." (emphasis added).  The examination 
report indicates a diagnosis of scoliotic deformity involving 
the lumbar spine and subsequent sclerotic joints at the level 
of L5-S1 with no other abnormalities.  After reviewing the 
veteran's MRI, Dr. Montalbano opined that it was "unlikely 
that the [veteran's] current condition is related to his 
military service."  

As previously mentioned, a claim for service connection for 
dorsolumbar sclerosis has been withdrawn by the veteran.  
While the evidence shows that the veteran complained of low 
back pain during active duty, the current VA medical evidence 
does not show that he currently has a low back disability 
other than scoliosis.  On the contrary, VA medical evidence 
indicates that his complaints of low back pain are not 
manifestations of a disability other than scoliosis.  

The Board has considered the veteran's statements concerning 
his belief that his low back pain is a manifestation of a 
disability other than dorsolumbar scoliosis that is 
etiologically related to his active service.  However, while 
entirely competent to report his symptoms both current and 
past, he has presented no clinical evidence or medical 
opinion that would establish a link between his current back 
pain and an inservice back disability other scoliosis or an 
inservice injury.  On the contrary, a VA physician has 
indicated that it is unlikely that his current back condition 
is related to service.  In the absence of evidence indicating 
that the veteran has the medical knowledge or training 
requisite for the rendering of clinical opinions, the Board 
must find that his contentions with regard to the etiology of 
his current back pain to be of no probative value.  See Moray 
v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
shown, the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
a low back disability, other than dorsolumbar scoliosis, 
could be granted, as is required under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board emphasizes that the veteran has the initial burden 
of establishing a well-grounded claim for service connection 
for a disorder, and, until he does so, VA has no duty to 
assist him including by providing him with additional VA 
examinations at VA expense.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1999); see Morton.  The Board notes that the Court 
has held that when a claimant fails to submit a well-grounded 
claim under 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), 
VA has a duty to advise the claimant of the evidence required 
to complete the application.  38 U.S.C.A. § 5103(a) (West 
1991 & Supp. 1999); Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995).  In this case, the Board finds that this procedural 
consideration already has been satisfied.  The RO fulfilled 
its procedural obligations under 38 U.S.C.A. § 5103(a) by 
informing the veteran of the reason for its denial of service 
connection in its statement of the case of June 1995.  In 
addition, this Board decision informs the veteran of the 
evidence that is lacking to make his claim well grounded.  
Moreover, the veteran has not related that competent evidence 
exists, which the RO has not tried to obtain, which tends to 
show that the veteran has a disability manifested by low back 
pain, other than dorsolumbar scoliosis, which is related to 
service.  

The Board must also point out that the veteran is free to 
submit new and material evidence, and reopen his claim for 
service connection, at any time.  


ORDER

The claim of entitlement to service connection for a low back 
disability, other than dorsolumbar scoliosis is not well 
grounded; therefore, his claim is denied. 



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals


 

